Citation Nr: 1535853	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  11-32 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for left (minor) shoulder acromioplasty residuals.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The February 2011 rating decision continued the 20 percent disability rating for the Veteran's left (minor) shoulder acromioplasty residuals.

A hearing was held before the Board in April 2015.  A transcript is of record.

In his June 2011 Notice of Disagreement as well as his April 2015 hearing testimony, the Veteran raised the issue of being unable to perform his job in law enforcement due to his left shoulder impacting his ability to fire his service weapon.  In these circumstances, the United States Court of Appeals for Veterans Claims has determined that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability; it is part of the claim for benefits for the underlying disability." Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  Consequently, a separate formal claim for TDIU is unnecessary in the context of an increased rating claim, and on the current facts, the Board finds that a claim for TDIU is raised by the record.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran's left (minor) shoulder acromioplasty residuals are manifested by limitation of motion of the arm which is equivalent to midway between the side and shoulder level with functional loss including less movement than normal, weakened movement, excess fatigability and pain.


CONCLUSION OF LAW

The criteria for a rating of 30 percent for the Veteran's left (minor) shoulder acromioplasty residuals have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.71a, Diagnostic Codes 5201, 5203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in September 2010.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with an adequate examination.  The examiner considered the relevant history, provided a detailed description of the disability, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, no further notice or assistance to the Veteran is required for a fair adjudication of his claim.


II.  Merits

The December 1981 rating decision granted service connection for the residuals of the Veteran's left shoulder acromioplasty and assigned a disability rating of 10 percent effective June 30, 1981.  Thereafter, the July 2006 rating decision increased the Veteran's disability rating from 10 percent to 20 percent effective April 20, 2006.  The February 2011 rating decision continued the 20 percent disability rating.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2014).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran is shown to be right-handed, most recently at the August 2011 VA examination as well as in the April 2015 hearing testimony, but also in the service-treatment records.  Therefore, his left shoulder disability is rated for that of the minor arm.  38 C.F.R. § 4.69 (2014).

The Veteran's left shoulder acromioplasty is currently rated as limitation of motion of the arm.  Under Diagnostic Code 5201, limitation of motion of the minor arm to 25 degrees from the side warrants a 30 percent rating.  Limitation of motion of the minor arm to midway between the side and shoulder level warrants a 20 percent rating.  Limitation of motion of the minor arm to shoulder level warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2014).

Normal motion of the shoulder is from 0 to 180 degrees of forward elevation and 0 to 180 degrees of abduction, both measured with 0 degrees the position of the straight arm at the side with fingers pointing to the floor and with 180 degrees the position of a straight arm overhead with fingers pointing to the ceiling.  Normal external rotation is from a position with the upper arm bent at the elbow and starting at a position parallel to the floor, defined as 0 degrees, and rotated upward to a position perpendicular to the floor, defined as 90 degrees.  Normal internal rotation is from that same starting position but rotated downward to a position perpendicular to the floor, also defined as 90 degrees.  38 C.F.R. § 4.71a, Plate I (2014).  

Also considered by the Board is whether a rating is warranted for impairment of the clavicle under Diagnostic Code 5203.  Under Diagnostic Code 5203, dislocation of the clavicle warrants a 20 percent disability rating.  Nonunion of the clavicle with loose movement, or malunion of the clavicle, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5203 (2014).  The Veteran is currently assigned the highest available rating under that diagnostic code.

An increased rating for a shoulder disability of the minor arm would also be available for ankylsosis or impairment of the scauplohumeral joint, neither of which is shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2014).  

At the April 2015 hearing, the Veteran testified his left shoulder condition reduces his range of motion and requires him to take Tylenol for the pain.  He further testified he wears a brace for his shoulder at night and when it is aggravated.  If he stretches his arm out too far, it will pop out of the joint requiring him to either reset his shoulder or go to the doctors to have it reset.  The Veteran also reported minor arthritis in the shoulder as well as inflammation about once or twice a week if he over exerts the shoulder.  

Furthermore, the Veteran testified that changes in the weather also reduce the Veteran's range of motion.  The Veteran also testified that his shoulder is painful 80 to 90 percent of the time and he has relief from the pain when it is in a sling, keeping the weight off of it.  

Additionally, the Veteran testified he feels a rating of 30 percent is warranted due to his limited range of motion in doing overhead activities such as changing a fluorescent tube.

A VA examination was performed in August 2011.  At that time, the Veteran was diagnosed with left rotator cuff tendinopathy.  No flare-ups were noted.  Range of motion testing showed the Veteran's left shoulder had 90 degrees of flexion with painful motion and 90 degrees of abduction with painful motion.  There was no additional limitation in range of motion of the left shoulder following repetitive use testing.

An earlier VA examination was performed in December 2010.  At the examination, the Veteran reported more pain with his left shoulder with less range of motion and no ability to lift with the left upper extremity.  Range of motion testing was performed at this time and left flexion was 45 degrees with pain, and abduction and external rotation were also 45 degrees with pain.

A VA examination was also performed in June 2006.  No episodes of dislocation or subluxation were documented but pain, stiffness and weakness were noted.  On examination, abduction was 90 degrees with pain, forward flexion was 130 degrees with pain at 120 degrees, external rotation was 55 degrees with pain at 50 degrees and internal rotation was 70 degrees with pain at 60 degrees.  

Also of record are left shoulder treatment notations.  Early treatment records dated February 2006 documented the Veteran's pain and limited motion of the left shoulder.  A December 2010 VA treatment note documented pain management for the Veteran's left shoulder as well as indications he was having trouble sleeping with the pain as well as working.  No clubbing cyanosis or pedal edema was found but the joint exam of the left shoulder showed tenderness to minimal abduction and any rotation as the Veteran was unable to go much higher than 60 degrees.

A joint exam performed in January 2011 showed no clubbing cyanosis or pedal edema but abduction was limited to 60 degrees in the left shoulder with pain and discomfort.  Weakness in the left upper extremity along with pins and needles sensation on the 4th and 5th digit in the left hand was also noted.

In January 2012, a physical therapy note indicated problems with his left shoulder pain and weakness of motion.  Physical therapy goals were identified for trying to achieve greater range of motion.

An earlier VA treatment note dated March 2012 showed no acute fractures or subluxations but early degenerative disease along the glenoid was noted.  Also, there was early degenerative disease at the acromioclavicular joint.

A July 2013 VA treatment note documented pain in the anterior shoulder and limited abduction with weakness.  A later VA radiology note dated August 2013 showed no acute fracture or dislocation of the shoulder.  Very mild degenerative changes were seen along the glenohumeral joint with more mild to moderate degenerative changes along the acromioclavicular joint with small calcification along the greater tuberosity consistent with mild underlying calcific tendinitis.

Range of motion testing performed in August 2013 showed no clubbing cyanosis or pedal edema.  The joint exam showed pain in the left shoulder anteriorly to palpation and limited abduction to 100 degrees with pain.  There was no pain with external rotation or internal rotation at the shoulder or elbow.

Thereafter, a September 2013 treatment note documented the Veteran's continued shoulder pain at 7 or 8 levels.  He did have a shoulder injection for the pain with physical therapy but cannot take time off of work for the shoulder replacement surgery.

The findings from the examination reports as well as the treatment notes provide evidence against the Veteran's claim for a rating higher than the 20 percent for left shoulder acromioplasty.  Notably, the Veteran's range of motion testing in the examinations performed during the period at issue ranged from 45 degrees abduction and flexion in December 2010 to 90 degrees abduction and flexion in the most recent examination of August 2011.  There is no objective medical evidence indicating limitation of motion of the minor arm to 25 degrees from the side, in order to warrant a rating of 30 percent. 

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The August 2011 VA examination documented left shoulder functional loss for the Veteran including less movement than normal, weakened movement, excess fatigability as well as pain on movement.  Muscle strength for the left shoulder was noted as 4 out of 5 with both abduction and forward flexion.

Furthermore, at the April 2015 hearing, the Veteran testified that his shoulder is painful 80 to 90 percent of the time and has relief from the pain when it is in a sling, keeping the weight off of it.  

The Board has considered the Veteran's April 2015 hearing testimony describing painful motion, treatment notes consistently documenting the Veteran's left shoulder pain, as well as the August 2011 VA examination findings of less movement than normal, weakened movement, excess fatigability and pain and finds the evidence supports objective findings of functional loss beyond that for which he is being compensated.  At the December 2010 VA examination, there were noted to be functional effects on daily activities such that he could no nothing involving the left upper extremity.  In light of the above, the Board finds that impairment of the left shoulder approximates limitation of motion to 25 degrees from the side.

Overall, the Board finds that the evidence of record supports additional compensation due to functional loss for the left shoulder during the appeal period and a 30 percent rating is assigned.  This is the highest schedular evaluation for the minor shoulder, absent ankylosis or impairment of the humerus, neither of which is present..

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2014).  However, the Board finds referral is not warranted.

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2014).  The evidence does not show any exceptional or unusual disability pictures.  Occasional dislocations of the shoulder while lifting overhead, with pain and limitation of motion, are envisioned by the rating assigned.  Higher ratings are available, but the Veteran does not meet the criteria for those ratings.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1) (2014).

In summary, the preponderance of evidence supports granting a rating of 30 percent for the Veteran's left shoulder acromioplasty, but no higher.  Hence, the appeal as to this issue is granted.  There is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2014).


ORDER

Entitlement to a rating of 30 percent for left shoulder acromioplasty residuals is granted, subject to controlling regulations applicable to the payment of monetary benefits.


REMAND

The Board finds that the Veteran's claim of entitlement to TDIU must be remanded because the TDIU issue has not been fully developed for appellate review.  Specifically, the Board notes that the Veteran has not been provided with notice of the laws and regulations governing a TDIU in a statement of the case or supplemental statement of the case or an adequate examination which comments on functional impairment resulting from his service-connected disability relative to his ability to obtain and maintain substantially gainful employment.  See 38 U.S.C.A. §§ 5103(a), 5103A(b) (West 2014); 38 C.F.R. § 19.31 (2014); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).  Therefore, the Board finds that a remand for such development is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of the laws and regulations governing a TDIU in accordance with 38 U.S.C.A. § 5103A (West 2014).

2.  Notify the Veteran that he can submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of his service-connected disabilities on his ability to work.  Provide him a reasonable time to submit this evidence.

3.  Following completion of the above, provide the Veteran with an examination evaluating his service-connected disability of the residuals of the left shoulder acromioplasty.  The examiner should comment on the functional impairment caused solely by the service-connected disability relative to his ability to obtain and maintain substantially gainful employment.  The examiner should discuss/comment on previous employment of the Veteran and his ability to sustain such employment.  Nonservice-connected disabilities and age should be neither considered nor mentioned.

4.  Then adjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case that includes notice of all relevant laws and regulations including those governing a TDIU claim.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


